Por cuanto, se ha pedido en este caso, por la parte apelada, la desestimación de la apelación, sin que esa parte haya comparecido ante el tribunal el día señalado para oír la moción, compareciendo la apelante para objetar a la misma; Por cuanto el motivo en que se basa la petición de desestimación es que la transcripción de la evidencia fué aprobada por la corte de distrito el 7 de septiembre de 1928, y el apelante no presentó la transcripción de autos en este *1046tribunal dentro de los 30 días siguientes a aquella fecba, y si bien solicitó una prórroga, fué después de vencido el término por lo que la prórroga fué denegada; y así aparece del récord de este caso; Por cuanto de declaración jurada presentada por el apelante aparece que el día 11 de octubre de 1928, Cruz Pérez Arguinsony, en nombre del apelante, fué a, la oficina del Attorney G-eneral de Puerto Pico para obtener del Sr. Janer, oficial jurídico, la firma en la transcripción de la evidencia en este caso, por ser el Sr. Janer quien babía representado a la demandada y apelada, y no pudo encontrar en esa oficina al Sr. Janer, ni ese día ni el día 13, en que volvió con el mismo propósito, entregando entonces la copia de la transcripción al Licenciado Ricardo Gómez, y recibiendo el día 15 del mismo mes la copia de la transcripción firmada en forma. Por cuanto un estudio de este récord demuestra que la transcripción conteniendo la copia de las alegaciones, sentencia y apelación, fué presentada en la secretaría de este tribunal el 15 de octubre de 1928, a las 9 y 35 minutos, de la. mañana, la transcripción de evidencia a las 11 a. m. del mismo día; y la moción para que se desestime, a las 8.50 a. m. del mismo día; Por cuanto aparece que el abogado del apelante bizo diligencias razonables para presentar aquellos documentos, no siendo éste un caso de evidente negligencia; Se declara sin lugar la moción para desestimar la apelación.